       Case 2:12-cv-03200-ER Document 208 Filed 07/27/21 Page 1 of 16



                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA


WHEELER ZAMICHIELI,                 :     CIVIL ACTION
                                    :     NO. 12-3200
            Plaintiff,              :
                                    :
      v.                            :
                                    :
WILLIAM ANDREWS, et al.,            :
                                    :
            Defendants.             :


                           M E M O R A N D U M

EDUARDO C. ROBRENO, J.                                       July 26, 2021

I.    INTRODUCTION

      This civil rights action arises from Plaintiff Wheeler

Zamichieli’s 2011 arrest by Philadelphia police officers and his

subsequent prosecution. Zamichieli brings claims under 42 U.S.C.

§ 1983 and Pennsylvania law against seven police officers and

the City of Philadelphia. Defendants now move for summary

judgment on all counts. Because the record cannot support

Zamichieli’s claims, Defendants’ motions for summary judgment

will be granted.

II.   BACKGROUND 1

      The facts and procedural history of this matter are set

forth fully in prior opinions from the instant action and the



1     As required at the summary judgment stage, the Court views the facts
“in the light most favorable to” the nonmoving party and draws “all
reasonable inferences” in that party’s favor. Young v. Martin, 801 F.3d 172,
       Case 2:12-cv-03200-ER Document 208 Filed 07/27/21 Page 2 of 16



underlying criminal case. See United States v. Zamichieli

(“Zamichieli I”), No. CRIM.A. 11-393, 2011 WL 6133352, at *1

(E.D. Pa. Dec. 9, 2011) (Schiller, J.); Zamichieli v. Andrews

(“Zamichieli II”), No. 12-CV-3200, 2016 WL 8732421, at *1–3

(E.D. Pa. Apr. 15, 2016) (Sleet, J.). The Court assumes

familiarity with the history of the action and sets forth only

those facts relevant to the instant motions.

      Following a lawful traffic stop, Philadelphia Police

Department Officers Andrews and Victor discovered a weapon in

Zamichieli’s vehicle. They arrested him for carrying a firearm

without a license. The United States Attorney’s Office adopted

the case for federal prosecution and charged Zamichieli as a

felon in possession of a firearm.

      In the federal action, Zamichieli filed a motion to

suppress the weapon. At the suppression hearing, Andrews

testified that he saw the gun in plain view on the front

passenger seat of Zamichieli’s vehicle. Victor testified that

Zamichieli turned on the interior dome light as the officers

approached. Zamichieli disputed the officers’ version of events

and testified that he did not turn on the dome light, the gun

was not in plain view, and the officers pulled him out of the

car with guns drawn before searching the vehicle.



174 n.2 (3d Cir. 2015) (citing Tri-M Grp., LLC v. Sharp, 638 F.3d 406, 415
(3d Cir. 2011)).

                                      2
       Case 2:12-cv-03200-ER Document 208 Filed 07/27/21 Page 3 of 16



      After finding the officers’ version of events implausible

and crediting Zamichieli’s testimony, Judge Schiller granted the

motion to suppress. See Zamichieli I, 2011 WL 6133352, at *3.

Upon the Government’s motion, he dismissed the indictment.

Zamichieli was held in federal custody for several months in

connection with the charge.

      In 2012, Zamichieli filed the instant action, asserting

civil rights claims arising from his arrest and prosecution. In

2013, the matter was assigned to Judge Sleet. 2 In 2016,

Zamichieli moved for summary judgment on the Third Amended

Complaint, arguing “Judge Schiller’s suppression hearing ruling

precludes the defendants from relitigating issues or claims that

have already been adjudicated.” Zamichieli II, 2016 WL 8732421,

at *4. Judge Sleet disagreed, concluding that suppression of the

gun in the criminal case before Judge Schiller did not prevent

this Court from considering the weapon in connection with

Zamichieli’s civil claims. Id. Judge Sleet also concluded that

“collateral estoppel is inapplicable because privity does not

exist between the defendants in the § 1983 action and the

prosecution in the federal criminal matter.” Id.




2     Judge Sleet was at the time a District Court judge in Delaware. He was
designated to hear the case in that all judges in the Eastern District of
Pennsylvania were recused, given that one of the defendants was related by
blood to a judge of this Court.

                                      3
       Case 2:12-cv-03200-ER Document 208 Filed 07/27/21 Page 4 of 16



      Following Judge Sleet’s retirement, the matter was

reassigned to the undersigned. In 2020, Zamichieli filed a

Fourth Amended Complaint (“Complaint”), the operative pleading

in the matter. He brings claims against Officers William

Andrews, Melvin Victor, Ronald Dove, James Pitts, John

Verrecchio, George Fetters, William Gallagher, and the City of

Philadelphia. The claims are:

      Count I: § 1983 claim for violations of the Fourth
      Amendment (Victor and Andrews) 3

      Count II: § 1983 claim for Monell liability (City)

      Count III: Malicious prosecution (Andrews, Victor,
      Verrecchio, Dove, and Pitts)

      Count IV: False imprisonment (Andrews, Victor, Dove,
      and Pitts) 4

      Count V: Conspiracy (Andrews, Victor, Verrecchio,
      Dove, Pitts, Fetters, and Gallagher)

      Count VI: Negligence (Andrews, Victor, Verrecchio, Dove,
      Pitts, Fetters, and Gallagher) 5

3     Count I also alleges Defendants violated Zamichieli’s Fourteenth
Amendment rights. However, the facts alleged in the pleading indicate that
Zamichieli alleges unreasonable search and seizure, rather than due process
violations. The Court therefore assumes that Zamichieli invoked the
Fourteenth Amendment not as a separate cause of action, but because it makes
the Fourth Amendment applicable to the states.

4     Defendants also purport to move for summary judgment on a false arrest
claim, and Zamichieli opposes their motions on such a claim. However, the
Complaint does not expressly contain a false arrest count. Regardless, this
Court’s analysis of any false arrest claim would not materially differ from
its analysis of Zamichieli’s false imprisonment claim, as both require a
showing that Defendants lacked probable cause. See Harvard v. Cesnalis, 973
F.3d 190, 202 (3d Cir. 2020) (“Our probable cause analysis for false
imprisonment is largely the same as our probable cause analysis for false
arrest.”); Barnett v. City of Philadelphia, 498 F. Supp. 3d 700, 709 (E.D.
Pa. 2020) (analyzing false arrest and false imprisonment claims together).

5     Counts IV, V, and VI also name John Doe defendants.

                                      4
      Case 2:12-cv-03200-ER Document 208 Filed 07/27/21 Page 5 of 16




     Because the Complaint does not specify otherwise, the Court

assumes that Zamichieli brings Counts III (malicious

prosecution), IV (false imprisonment), and V (conspiracy) under

both § 1983 and Pennsylvania law.

     In 2020, Defendants moved to dismiss the Complaint. The

Court denied the motions to dismiss without prejudice and

ordered Defendants to answer the Complaint and take Zamichieli’s

deposition. The Court also ordered that no further discovery

would be required absent court order. Defendants took

Zamichieli’s deposition and now move for summary judgment on all

counts.

III. LEGAL STANDARD

     Summary judgment is proper when “the movant shows that

there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a). “A fact is material if it ‘might affect the outcome of

the suit under the governing law.’” Physicians Healthsource,

Inc. v. Cephalon, Inc., 954 F.3d 615, 618 (3d Cir. 2020)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986)). “A factual dispute is genuine if the ‘evidence is such

that a reasonable jury could return a verdict for the nonmoving

party.’” Id. (quoting Anderson, 477 U.S. at 248).




                                    5
       Case 2:12-cv-03200-ER Document 208 Filed 07/27/21 Page 6 of 16



      The moving party bears the initial burden of showing the

absence of a genuine issue of material fact. If the movant meets

this obligation, the nonmoving party must “set forth specific

facts showing that there is a genuine issue for trial.”

Anderson, 477 U.S. at 250. At the summary judgment stage, the

Court must view the facts “in the light most favorable to” the

nonmoving party and “draw all reasonable inferences in favor” of

that party. Young v. Martin, 801 F.3d 172, 174 n.2 (3d Cir.

2015) (citing Tri-M Grp., LLC v. Sharp, 638 F.3d 406, 415 (3d

Cir. 2011)).

IV.   DISCUSSION

      Defendants’ three motions for summary judgment are

presently before the Court. The first was filed by the City and

Andrews, Victor, Verrecchio, Fetters, and Gallagher

(collectively, the “Andrews Defendants”), who are represented by

the City Law Department. Pitts and Dove, who are represented by

private counsel, filed separate motions. The Court will address

the motions in turn.

      A.   Andrews Defendants

           1.      Count I: Fourth Amendment (Victor and Andrews)

      Zamichieli alleges Andrews and Victor violated his Fourth

Amendment rights by unreasonably searching his vehicle.

      The Fourth Amendment to the United States Constitution

protects against “unreasonable searches and seizures,” U.S.

                                     6
       Case 2:12-cv-03200-ER Document 208 Filed 07/27/21 Page 7 of 16



Const. amend. IV, and is applicable to the states via the

Fourteenth Amendment. Zamichieli brings his Fourth Amendment

claim pursuant to § 1983, which provides “a method for

vindicating federal rights elsewhere conferred.” Baker v.

McCollan, 443 U.S. 137, 144 n.3 (1979).

      The party opposing a motion for summary judgment “must

point to specific factual evidence showing that there is a

genuine dispute on a material issue requiring resolution at

trial.” Chavarriaga v. N.J. Dep’t of Corr., 806 F.3d 210, 218

(3d Cir. 2015) (citing Celotex Corp. v. Catrett, 477 U.S. 317,

323–24 (1986)). Zamichieli has failed to do so.

      Zamichieli has pointed to no admissible evidence supporting

his claim that the officers’ search of his vehicle was

unreasonable. During his deposition, Zamichieli repeatedly

invoked the Fifth Amendment to decline to respond to questions

concerning the location of the gun in the vehicle. 6 He did not

timely submit an errata sheet seeking to supplement his

deposition testimony or request that the deposition be reopened.


6     At oral argument, counsel for Zamichieli contended that because the
deposition was taken over the telephone and not in person, he was not able to
consult with his client regarding Zamichieli’s invocation of the Fifth
Amendment privilege. This argument fails for several reasons.

      First, counsel had the opportunity to discuss Zamichieli’s expected
testimony with him before the deposition. Second, counsel had the right to
adjourn the deposition to discuss the invocation of the privilege with his
client. Third, Zamichieli could have filed an errata sheet disputing his
testimony. Fourth, counsel could have sought leave of Court to reopen the
deposition. None of this was done in this case.


                                      7
       Case 2:12-cv-03200-ER Document 208 Filed 07/27/21 Page 8 of 16



See Fed. R. Civ. P. 30(e). 7 Nor has he “show[n] by affidavit or

declaration that, for specified reasons, [he] cannot present

facts essential to justify [his] opposition” to the motion for

summary judgment on this count. See Fed. R. Civ. P. 56(d). 8

      Because the record cannot support a finding that the

officers’ search of the vehicle was unreasonable, the Court

will grant Andrews and Victor’s motion for summary judgment on

the Fourth Amendment claim.

            2.    Count II: Municipal Liability (City)

      Next, Zamichieli avers the City police had a pattern and

practice of violating individuals’ Fourth Amendment rights to be

free from illegal search and seizure. He seeks to hold the City

liable via § 1983 under a theory of Monell liability.




7     Zamichieli seeks to highlight a genuine dispute as to the
reasonableness of the officers’ search by pointing to the suppression hearing
testimony before Judge Schiller. However, as Judge Sleet correctly
determined, this Court is not bound by Judge Schiller’s credibility
determination in the criminal action. See Zamichieli II, 2016 WL 8732421, at
*6.

8     The Court initially limited discovery in order to focus attention of
the parties on the central issue of the case: Was the gun on the seat of
Zamichieli’s vehicle in plain view? Additional discovery would not have any
impact on the outcome of the matter in that the only witnesses to the events
at issue were two officers whose testimony is available from other
proceedings and Zamichieli, who had the opportunity to testify to this issue
at his deposition and chose not to by electing to invoke the Fifth Amendment
privilege.

      If discovery was necessary to oppose Defendants’ motion for summary
judgment, Zamichieli should have taken advantage of the provisions of Federal
Rule of Civil Procedure 56(d), which permits the Court to defer consideration
of a motion for summary judgment where the nonmovant shows that it cannot
present facts essential to justify its opposition.

                                      8
      Case 2:12-cv-03200-ER Document 208 Filed 07/27/21 Page 9 of 16



     “[A] municipality is not liable for the unconstitutional

acts of its employees just because of their employment, under

a respondeat superior theory.” Johnson v. City of Philadelphia,

975 F.3d 394, 403 (3d Cir. 2020) (citing Monell v. Dep’t of Soc.

Servs., 436 U.S. 658, 691 (1978)). However, the municipality may

be liable under a theory of Monell liability “if a plaintiff

‘demonstrate[s] that the violation of rights was caused by the

municipality’s policy or custom.’” Johnson, 975 F.3d at 403

(alteration in original) (quoting Thomas v. Cumberland Cnty.,

749 F.3d 217, 222 (3d Cir. 2014)).

     Zamichieli’s attempt to establish municipal liability fails

because he cannot demonstrate any underlying violation of his

Fourth Amendment rights. See supra Section IV.A.1. Accordingly,

the City is entitled to summary judgment on Count II.

          3.    Count III: Malicious Prosecution (Andrews,
                Victor, and Verrecchio)

     Next, Zamichieli brings a claim for malicious prosecution,

alleging Defendants brought criminal charges against him despite

knowing that the search of his car was illegal.

     To prevail on a claim for malicious prosecution under

§ 1983, a plaintiff must establish:

     (1) the defendants initiated a criminal proceeding;
     (2) the criminal proceeding ended in [the] plaintiff’s
     favor; (3) the proceeding was initiated without
     probable cause; (4) the defendants acted maliciously
     or for a purpose other than bringing the plaintiff to
     justice; and (5) the plaintiff suffered deprivation of

                                    9
     Case 2:12-cv-03200-ER Document 208 Filed 07/27/21 Page 10 of 16



     liberty consistent with the concept of seizure as a
     consequence of a legal proceeding.

Harvard v. Cesnalis, 973 F.3d 190, 203 (3d Cir. 2020)

(alteration in original) (emphasis added) (quoting Est. of Smith

v. Marasco, 318 F.3d 497, 521 (3d Cir. 2003)).

     “The first four elements of a malicious prosecution claim

are the same under Pennsylvania law, but a Pennsylvania

malicious [prosecution] claim does not incorporate the federal

‘deprivation of liberty’ element.” Zamichieli II, 2016 WL

8732421, at *8 n.7 (citing Kossler v. Crisanti, 564 F.3d 181,

186 n.2 (3d Cir. 2009)).

     Here, Zamichieli’s malicious prosecution claim fails at the

third prong because the record cannot support a finding that the

Andrews Defendants lacked probable cause to initiate the

criminal proceeding. “Probable cause exists if there is a ‘fair

probability’ that the person committed the crime at issue.”

Harvard, 973 F.3d at 199 (quoting Wilson v. Russo, 212 F.3d 781,

789 (3d Cir. 2000)). “While the question of probable cause is

generally left to the jury, a court may conclude that probable

cause exists as a matter of law ‘if the evidence, viewed most

favorably to [the nonmoving party], reasonably would not support

a contrary factual finding.’” Goodwin v. Conway, 836 F.3d 321,

327 (3d Cir. 2016) (alteration in original) (quoting Sherwood v.

Mulvihill, 113 F.3d 396, 401 (3d Cir. 1997)).


                                   10
      Case 2:12-cv-03200-ER Document 208 Filed 07/27/21 Page 11 of 16



      Because Zamichieli does not dispute that the gun was in his

car when he was arrested in February 2011, the record cannot

support a finding that Defendants initiated the criminal

proceeding without probable cause. As Judge Sleet’s 2016 opinion

concluded, the suppression of the weapon in the criminal action

before Judge Schiller does not preclude this Court from

considering evidence of that weapon in connection with

Zamichieli’s § 1983 claims. See Zamichieli II, 2016 WL 8732421,

at *4; see also Cox v. Pate, 283 F. App’x 37, 40 (3d Cir. 2008)

(concluding that defendant officers had probable cause to arrest

the plaintiff based on recovered contraband even though evidence

of the contraband was suppressed in the underlying criminal

action); Woodyard v. County of Essex, 514 F. App’x 177, 183 (3d

Cir. 2013) (“The trial court’s later suppression of certain

witnesses’ out-of-court identifications is irrelevant to a

determination of whether probable cause supported the arrest

warrant and the indictment.”).

      Accordingly, the Andrews Defendants are entitled to summary

judgment on Zamichieli’s malicious prosecution claim. 9




9     The Andrews Defendants also raise several arguments pertaining to a
second federal criminal prosecution of Zamichieli involving a different
firearm hidden inside Zamichieli’s vehicle. See generally United States v.
Zamichieli, No. 12-cr-182 (E.D. Pa. 2012) (Tucker, J.). However, the claims
in the instant action arise solely from the arrest and prosecution involving
the first weapon. Therefore, the Court need not reach the arguments involving
the second gun.

                                     11
     Case 2:12-cv-03200-ER Document 208 Filed 07/27/21 Page 12 of 16



          4.    Count IV: False Imprisonment (Andrews and Victor)

     Next, Zamichieli brings a claim for false imprisonment

against Andrews and Victor.

     “[W]here the police lack probable cause to make an arrest,

the arrestee has a claim under § 1983 for false imprisonment

based on a detention pursuant to that arrest.” Harvard, 973 F.3d

at 202 (alteration in original) (quoting Groman v. Township of

Manalapan, 47 F.3d 628, 636 (3d Cir. 1995)). To prevail on a

claim for false imprisonment, “a plaintiff must establish: (1)

that [he] was detained; and (2) that the detention was

unlawful.” Id. (alteration in original) (quoting James v. City

of Wilkes-Barre, 700 F.3d 675, 682-83 (3d Cir. 2012)). A false

imprisonment claim under Pennsylvania law has the same elements.

See Renk v. City of Pittsburgh, 641 A.2d 289, 293 (Pa. 1994).

     Because “false imprisonment claims will ‘necessarily fail

if probable cause existed for any one of the crimes charged

against the arrestee,’” summary judgment in favor of the

defendants “is proper only if no reasonable juror could find a

lack of probable cause for any of the charged crimes.” Harvard,

973 F.3d at 199 (quoting Dempsey v. Bucknell Univ., 834 F.3d

457, 477 (3d Cir. 2016)).

     As discussed, the record cannot support a finding that

Andrews and Victor lacked probable cause to arrest Zamichieli.

See supra Section IV.A.3. Accordingly, the Court will grant the

                                   12
     Case 2:12-cv-03200-ER Document 208 Filed 07/27/21 Page 13 of 16



Andrews Defendants’ motion for summary judgment on Zamichieli’s

false imprisonment claim.

          5.   Count V: Conspiracy (Andrews, Victor, Verrecchio,
          Fetters, and Gallagher)

     Next, Zamichieli alleges Defendants conspired to

communicate false statements about the officers’ search “for the

improper purpose of supporting charges” against him despite

knowing “the illegal search of [Zamichieli’s] vehicle would not

support such charges.” Compl. ¶¶ 76-77, ECF No. 159.

     “To prevail on a conspiracy claim under § 1983, a plaintiff

must prove that persons acting under color of state law reached

an understanding to deprive him of his constitutional rights.”

Harvard, 973 F.3d at 208 (quoting Jutrowski v. Township of

Riverdale, 904 F.3d 280, 293-94 (3d Cir. 2018)). “This requires

that the state actors took ‘concerted action’ based on an

‘agreement’ to deprive the plaintiff of his constitutional

rights, and that there was an actual underlying constitutional

violation of the plaintiff’s rights.” Id. (quoting Jutrowski,

904 F.3d at 295).

     To prevail on a claim for civil conspiracy under

Pennsylvania law, a plaintiff must establish that “two or more

persons combined or agreed with intent to do an unlawful act or

to do an otherwise lawful act by unlawful means. Proof of

malice, i.e., an intent to injure, is essential in proof of a


                                   13
     Case 2:12-cv-03200-ER Document 208 Filed 07/27/21 Page 14 of 16



conspiracy.” Thompson Coal Co. v. Pike Coal Co., 412 A.2d 466,

472 (Pa. 1979) (citations omitted). “[A] cause of action for

civil conspiracy requires a separate underlying tort as a

predicate for liability.” In re Orthopedic Bone Screw Prods.

Liab. Litig., 193 F.3d 781, 789 (3d Cir. 1999).

     Because Zamichieli cannot establish an underlying violation

of his rights, see supra Sections IV.A.3-4, he cannot establish

a conspiracy based on such alleged violations. Accordingly, the

Court will grant the Andrews Defendants’ motion for summary

judgment on the conspiracy claim.

          6.   Count VI: Negligence (Andrews, Victor,
          Verrecchio, Fetters, and Gallagher)

     Finally, Zamichieli brings a negligence claim alleging

Defendants failed to exercise reasonable care in executing their

duties.

     The Pennsylvania Political Subdivision Tort Claims Act

immunizes Defendants from liability on this count. The Act

provides that, “Except as otherwise provided in this subchapter,

no local agency shall be liable for any damages on account of

any injury to a person or property caused by any act of the

local agency or an employee thereof or any other person.” 42 Pa.

Stat. and Cons. Stat. Ann. § 8541 (West 2021). The enumerated




                                   14
      Case 2:12-cv-03200-ER Document 208 Filed 07/27/21 Page 15 of 16



exceptions for specified negligent acts do not encompass the

conduct alleged in this lawsuit. See id. § 8542(b). 10

      Accordingly, the Court will grant the Andrews Defendants’

motion for summary judgment on the negligence claim.

      B.    Dove

      Defendant Dove is named in Counts III (malicious

prosecution), IV (false imprisonment), V (conspiracy), and VI

(negligence). As with the Andrews Defendants, Dove is entitled

to summary judgment on Counts III and IV because the existence

of probable cause vitiates the claims. See supra Sections

IV.A.3-4. He is entitled to summary judgment on Count V because

Zamichieli cannot establish an underlying violation, and on

Count VI because the Pennsylvania Political Subdivision Tort

Claims Act immunizes Dove from liability. See supra Sections

IV.A.5-6. 11

      Accordingly, the Court will grant Dove’s motion for summary

judgment.




10    The exceptions apply to: (1) vehicle liability; (2) care, custody, or
control of personal property; (3) real property; (4) trees, traffic controls,
and street lighting; (5) utility service facilities; (6) streets; (7)
sidewalks; (8) care, custody, or control of animals; and (9) sexual abuse. 42
Pa. Stat. and Cons. Stat. Ann. § 8542(b) (West 2021).

11    Dove advances several additional arguments, including that he is
entitled to summary judgment because Zamichieli’s claims are barred by the
applicable limitations period and because Dove is entitled to qualified
immunity. Because the Court concludes that Dove is entitled to summary
judgment for the reasons set forth above, it need not reach these additional
arguments.

                                     15
     Case 2:12-cv-03200-ER Document 208 Filed 07/27/21 Page 16 of 16



     C.   Pitts

     Like Dove, Defendant Pitts is named in Counts III

(malicious prosecution), IV (false imprisonment), V

(conspiracy), and VI (negligence). He moves for summary judgment

for largely the same reasons as Dove. See supra Section IV.B.

     Zamichieli did not respond to Pitts’s motion. However, the

Court cannot grant a motion for summary judgment merely because

it is unopposed. See E.D. Pa. R. Civ. P. 7.1(c). Instead, it

must conduct its own analysis of whether granting the motion is

appropriate. See Fed. R. Civ. P. 56(e).

     Granting Pitts’s motion for summary judgment is appropriate

for the reasons discussed in the Court’s analysis of Dove’s

motion. See supra Section IV.B. Accordingly, the Court will

grant Pitts’s motion for summary judgment.

V.   CONCLUSION

     For the reasons set forth above, Defendants’ motions for

summary judgment will be granted. An order consistent with this

memorandum will issue.




                                   16
